Citation Nr: 0205242	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board remand dated in March 
1998.

In considering the threshold issue of jurisdiction, the Board 
has considered whether the veteran should have been required 
to submit new and material evidence to reopen a claim for 
service connection for dental disability.  See 38 C.F.R. 
§ 3.165(a) (2001).  The Board finds that the current claim 
was the first claim that articulated a theory of entitlement 
due to injury to two lower front teeth as a result of service 
trauma.  This was a new claim, for a specific dental 
disability not claimed in the past.  It was not a reopening 
of an old claim.


FINDINGS OF FACT

1.  The veteran did not appear for a VA dental and oral 
examination scheduled in August 2000.

2.  The evidence of record provides no basis from which the 
Board can ascertain whether the veteran has current 
disability resulting from inservice dental trauma, and 
without assistance from the veteran, it is impossible to 
substantiate the claim for service connection for dental 
disability.

3.  The preponderance of the evidence is against the claim 
for service connection for dental disability.






CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.655, 
3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1994, the veteran submitted a claim for service 
connection "for the teeth that were knocked out and wired 
back in while in service in 1975."  This is the claim on 
appeal.

At entry into service in September 1972, the veteran 
indicated he had no history of severe tooth or gum trouble.  
A head injury in the 6th grade was noted, but with no 
sequelae.

A service medical record of treatment in September 1974 shows 
that the veteran was seen for a laceration of the lower lip, 
which was cleaned, closed and sutured.  Four days later, the 
sutures were removed.  A one-word notation appears to 
indicate that the veteran had been assaulted.  Another 
notation appears to indicate that the veteran was referred to 
the dental clinic on the day he first sought treatment for 
the injury. 

In the veteran's August 1975 report of history for his 
separation examination, he indicated he had never had and did 
not at the time of separation examination have severe tooth 
or gum trouble.  The physician reviewing the history noted 
that the veteran had experienced a minor head injury during 
service, now resolved, but made no notation with respect to 
tooth or gum trouble.  Clinical evaluation of the head, face, 
neck and scalp was negative, although there was no specific 
prompting or information provided as to the veteran's dental 
condition at the time of separation.

In October 1979, the veteran wrote that he had a capped left 
front tooth from a "twice related" Army injury.  The gist 
of the written statement was that he missed a scheduled VA 
appointment, because, after extended efforts to apply for VA 
dental treatment, he received treatment for pain in the tooth 
at a free clinic for two dollars. 

The RO has attempted to obtain the veteran's service dental 
records on several occasions from 1979 forward.  Each time, 
the RO has received a negative response from the National 
Personnel Records Center (NPRC).

In 1990 the veteran sought treatment from VA for a tooth 
abscess.  Upon examination, he had a carious left lower molar 
with gum and mandible swelling.  A VA dental clinic 
determined that he was not eligible for VA treatment of this 
illness.

In March 1998, the Board remanded the veteran's current 
(March 1994) claim for another attempt to obtain the service 
medical dental records and scheduling of a VA dental 
examination.  In April 1998, the NPRC wrote "no records 
found," in response to the RO inquiry to NPRC for clinical 
records of treatment at the UAMC, Baumholder, Germany, 
Hospital from January 1974 to January 1976.  This was an 
appropriate inquiry from the RO since the service medical 
records show that the veteran was treated for his laceration 
of the lower lip at the health clinic in Baumholder in 
September 1974. 

The veteran did not appear for the scheduled August 2000 VA 
dental and oral examination. 

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board must apply the "presumption 
of regularity" to "the official acts of public officers, and 
in the absence of clear evidence to the contrary, [must] 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (in 
which Court of Appeals for Veterans Claims was bound by this 
rule of law, and quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  Based on this presumption, the Board presumes 
that the RO sent the veteran notice of the August 2000 VA 
examination at the most recent address of record, as 
indicated in the VA examination report stating that the 
veteran did not show for his examination appointment. 

On preliminary review of this matter, the Board is troubled 
that repeated attempts to obtain the veteran's dental service 
medical records, from 1979 forward, have been unsuccessful.  
Had the veteran appeared for his August 2000 VA examination, 
the analysis in this case may have been a difficult one.  
Instead, the Board must conclude that there is no point to 
further developing his claim because there is no competent 
evidence of the existence or nature of the veteran's current 
dental disability or of a link between a current disability 
and service.  One of the essential and basic requirements for 
service connection is that the veteran has a disability, 
whether compensable or not.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  No amount of notice and development can 
substantiate the veteran's claim if he does not offer himself 
for examination so that VA can ascertain whether he has a 
current disability consistent with his contentions, or give 
VA notice of medical evidence that would prove a current 
disability.  Without such evidence, substantiation of the 
veteran's claim is impossible, however plausible the 
underlying claim may seem.  The veteran did not respond to 
March 1998 correspondence requesting medical evidence to 
substantiate his claim and did not appear for his August 2000 
VA examination.  The VCAA notwithstanding, in the absence of 
assistance from the veteran in development of his claim, to 
the point that VA has no way of ascertaining whether he has a 
current dental disability, a grant of the benefits sought on 
appeal is impossible.  Further adjudication under these 
circumstances would be a pointless and futile process and a 
waste of VA resources.  Current adjudication of the claim is 
not prejudicial to the veteran since, without the veteran's 
assistance, there is no basis upon which the benefits sought 
on appeal could be granted.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

To the same effect in this case, by regulation, when a 
claimant fails to report without good cause for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Consistent with 
this rule, the Board is adjudicating and denying the 
veteran's claim based on the evidence of record.  The veteran 
was given notice of 38 C.F.R. § 3.655 in the Board's March 
1998 remand of this case.
 
The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996);  Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  The veteran's failure to attend a scheduled VA 
dental and oral examination, and failure to provide 
information on treatment for the claimed current disability, 
constituted a failure to cooperate in the development and 
adjudication of his claim.  The failure of the veteran to 
perform his reciprocal responsibilities in assisting in 
obtaining evidence within his control leave no reasonable 
possibility that further action could substantiate the claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

However, the following will not be considered service- 
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service. 38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2001).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions. Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
August 1958, clearly his recent application is untimely under 
the aforementioned eligibility category.

Importantly for this case, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2001).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2001).

In this case, the veteran's contention is that there was 
inservice dental trauma, in which his two front lower teeth 
were damaged.  There is indication that he sustained  trauma 
to the mouth, resulting in a laceration of the lower lip that 
required sutures. His contentions give rise to a claim that 
he experienced "service trauma" and that he is therefore 
entitled to VA dental care.  If he were successful in proving 
his case, he would meet the criteria for eligibility for 
Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i).  
The veteran does not allege, nor does the evidence suggest, 
that he meets any of the other categories of eligibility of 
38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, 
he is not service-connected for any disability other left 
than left knee disability, nor is he a Chapter 31 vocational 
rehabilitation trainee.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2001). 

Although the service medical records show that the veteran 
received a trauma to the lower lip during service, and 
apparently in connection with this trauma was sent to the 
dental clinic, there is no further history or treatment in 
the service medical records of teeth being knocked out or 
loosened or secured by wiring after the trauma.  The 
separation history and examination is silent for any 
permanent disability arising from the September 1994 injury, 
stating only that the veteran had a minor head injury that 
had resolved.  The dental service medical records are missing 
or lost, and the veteran did not appear for an August 2000 VA 
examination.  Because he did not appear for the VA 
examination, and did not show good cause for his failure to 
appear, the claim for service connection must be adjudicated 
on the evidence of record.  See 38 C.F.R. § 3.655.  The 
preponderance of the evidence of record, however 
unsatisfactory the record may be, tends to indicate that the 
veteran had no permanent dental disability at the time of 
discharge, since the inservice trauma appears to have been 
obliquely acknowledged at the time of discharge, with 
elaboration that the minor head injury was "resolved."  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  A grant of the benefits sought on appeal would require 
pure speculation as to whether the veteran has a current 
disability, in violation of 38 C.F.R § 3.102.



ORDER

The claim for service connection for dental disability is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

